Appeal from an interlocutory judgment in an action for partition. The judgment contains a provision referring the matter to an official referee for an accounting as to rents received by the various parties to the action. This is proper under section 1075 of the Civil Practice Act. Interlocutory judgment affirmed, with costs payable from the proceeds of thé sale. The court as an original matter designates Official Referee G. D. B. Hasbrouck for all purposes mentioned in the judgment affirmed, in compliance with article 4-A of the Judiciary Law and fixes for a hearing such time and place as may be designated by Judge Hasbrouck. Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ., concur.